     Case 1:20-cv-01335-NONE-SKO Document 15 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   SAMUEL PEREZ, an individual, on                 No. 1:20-cv-01335-NONE-SKO
     behalf of the State of California, as a
10   private attorney general, and on behalf
11   of all other Similarly Aggrieved                ORDER DIRECTING THE CLERK OF THE
     Employees,                                      COURT TO CLOSE THE CASE
12
                       Plaintiff,                    (Doc. 14)
13
            v.
14
     R&L CARRIERS SHARED
15   SERVICES, LLC,

16                     Defendant.

17

18
            On November 17, 2020, Plaintiff filed a Notice of Voluntary Dismissal, notifying the
19
     Court of the dismissal of his individual claims (causes of action numbers one (1) through (4) and
20
     six (6) through (9)) with prejudice and dismissal of his claim under the Private Attorneys General
21
     Act (PAGA) (cause of action number five (5)) without prejudice. (Doc. 14.) Plaintiff filed this
22
     notice before the opposing party served either filed an answer or a motion for summary judgment.
23
     As such, Plaintiff has voluntarily dismissed his individual claims with prejudice and has
24
     voluntarily dismissed his PAGA claim without prejudice, pursuant to Federal Rule of Civil
25
     Procedure 41(a)(1)(A)(i).
26
27

28
     Case 1:20-cv-01335-NONE-SKO Document 15 Filed 11/19/20 Page 2 of 2


 1            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court SHALL

 2   assign a district judge to this matter and thereafter CLOSE the case.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     November 18, 2020                                 /s/   Sheila K. Oberto   .
                                                          UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
